Title: To Thomas Jefferson from Arthur S. Brockenbrough, 28 March 1824
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
March 28 1824
Messrs Dinsmore & Neilson without consulting with me have proceeded to purchase scantling here and have framed the upper gallery floor of the library, (altho’ not embraced in the contract with them) and are now about to raise it; before they progress with it too far, I must beg permission to propose some alterations that has struck my mind on seeing the hight of the gallery and which I think will be an improvement—The Circumference of the Library room is about 229 feet the hight of the wall to the spring of the arch about 18 ft which gives us more than 4000 superficial feet (including the openings) for book cases without going to the upper Gallery which comes immediately under the roof for another set of cases—and in which case you would conceal a part of the ceiling very much to the injury of the looks of the room particularly of the ceiling should be enritched with sunken pannel work &c—In the place of the two Galleries I should prefer one on Columns about ten feet high the intablature to be above the floor in that case your lower cases would be about ten feet high which could be easily come at the upper cases about seven feet—the Columns will be smaller and consequently less expencive & one entire Gallery will be saved there by—if the weather should be fit they (D & N) will be raising the floor tomorrow, if you wish time to consider on it, you can direct that part of the business to be delayed a while—I hope you will pardon me for thus making known my thoughts on this subject when I assure you it is done with a good motive I am Dear Sir most respectfuly your Obt SevtA. S. Brockenbrough P. U Va